Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's submission filed 4/22/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 13, 19, 20, 23, and 24 have been amended. Claims 1, 3-7, 9-13, 15-21, 23, and 24 remain pending in the application.
Claim Rejections - 35 USC § 112
Based on the amendments to the claims the 112(a)(b) rejections of claims 1, 13, and 20 raised in the Non-Final Office Action mailed 1/22/21 (hereinafter “Office Action”) has been rendered moot. Applicant’s arguments with respect to the 112(a) rejection of claims 4-7, 15, and 21 is persuasive and therefore the rejection is withdrawn. Based on the amendments, a new 112(b) issue is now raised.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase “the medication dispensing container” renders the claim indefinite because it lacks clear antecedent basis. It is unclear if “the medication dispensing 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 3-7, 9-13, 15-21, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-7, 9-12, and 23 are drawn to a method for optimizing a medication regime for a patient, which is within the four statutory categories (i.e., a process). Claims 13, 15-19, and 24 are drawn to a system for optimizing a medication regime for a patient, which is within the four statutory categories (i.e., machine). Claims 20-21 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for optimizing a medication regime for a patient, which is within the four statutory categories (i.e., a manufacture). Examiner notes that [0079] of Applicant’s originally filed specification states that “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A method comprising:
providing one or more user interfaces, the one or more user interfaces being operatively coupled to a processor and a memory via a network;
receiving from a plurality of processors respectively associated with a plurality of pharmacies one or more prescribed medications associated with a given patient, each of the plurality of processors being operatively connected to the network;
generating a medication regime for the one or more prescribed medications received from each of the pharmacies associated with the given patient via the one or more user interfaces;
personalizing the generated medication regime for the given patient via the one or more user interfaces;
generating a regime planner from the personalized medication regime for the given patient via the one or more user interfaces;
sending a reminder to the given patient to take the one or more prescribed medications from the generated regime planner via the one or more user interfaces; and
causing the implementation of the one or more prescribed medications to the given patient;
wherein generating the medication regime further comprises:
coordinating the received one or more prescribed medications which interact if taken at the same time of the day;
receiving shelf-life data of the one or more prescribed medications; receiving via the one or more user interfaces a frequency of use of the one or more prescribed medications, and recommended times for taking the one or more prescribed medications by the given patient;
generating one or more drug ingestion times for the given patient based on the frequency of use of the one or more prescribed medications; and
in response to the shelf-life data of the one or more prescribed medications indicating that one or more of the medications is an out of date medication, sending an alert to the given patient;
wherein causing the implementation of the one or more prescribed medications to the given patient comprises:
causing dispensing, by a medication dispensing system operatively coupled to the processer associated with the one or more user interfaces, the one or more prescribed medications to the given patient; and

wherein the steps of the method are performed in accordance with the processor and the memory.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because generating a medication regime including drug ingestion times for the patient, coordinating the ingestion timing of medications that could interact if taken together, and generating the drug ingestion times for the patent based on the frequency of use of the medications; personalizing the regime; generating a regime planner; and alerting the patient when the shelf life of the medication is out of date are each separately and as a combination interpreted to be an observation/evaluation/ judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. one or more processors, a network, a memory, and one or more user interfaces).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 13, because the only difference between Claims 1 and 13 is that Claim 1 recites a method, whereas Claim 13 recites a system. Furthermore, the abstract idea for Claim 20 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 20 is that Claim 1 recites a method, whereas Claim 20 recites a computer program product. 
claims 3-7, 9-12, 15-19, 21, 23, and 24 include other limitations for example claims 3-7, 9, 10, 15-16, and 21 recite further details as to the abstract idea(s) itself, i.e., a what details are included in generating/ personalizing the medication regime/planner, claims 11, 12, 17, and 18 recite further details as to how the information outputted by the system via generic computer structures, i.e., forwarded to the patient via text and including an image/description,  claims 19, 23, and 24 recite preventing doses from being dispensed outside the time period by the dispensing system; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 13, and 20.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 3-7, 9-13, 15-21, 23, and 24 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are 
1. A method comprising:
providing one or more user interfaces, the one or more user interfaces being operatively coupled to a processor and a memory via a network (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
receiving from a plurality of processors respectively associated with a plurality of pharmacies one or more prescribed medications associated with a given patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321), each of the plurality of processors being operatively connected to the network (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
generating a medication regime for the one or more prescribed medications received from each of the pharmacies associated with the given patient via the one or more user interfaces (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h));
personalizing the generated medication regime for the given patient via the one or more user interfaces (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
generating a regime planner from the personalized medication regime for the given patient via the one or more user interfaces (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
sending a reminder to the given patient to take the one or more prescribed medications from the generated regime planner via the one or more user interfaces (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); and
causing the implementation of the one or more prescribed medications to the given patient (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
wherein generating the medication regime further comprises:
coordinating the received one or more prescribed medications which interact if taken at the same time of the day;
receiving shelf-life data of the one or more prescribed medications (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321); receiving via the one or more user interfaces a frequency of use of the one or more prescribed medications, and recommended times for taking the one or more prescribed medications by the given patient (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321);
generating one or more drug ingestion times for the given patient based on the frequency of use of the one or more prescribed medications; and
in response to the shelf-life data of the one or more prescribed medications indicating that one or more of the medications is an out of date medication, sending an alert to the given patient;
wherein causing the implementation of the one or more prescribed medications to the given patient (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014) comprises:
causing dispensing, by a medication dispensing system operatively coupled to the processer associated with the one or more user interfaces, the one or more prescribed medications to the given patient (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014); and
causing tracking, by an automatic inventory and replenishment system operatively coupled to the processer associated with the one or more user interfaces, use of the one or more prescribed medications (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014); and
wherein the steps of the method are performed in accordance with the processor and the memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0046]-[0053] and [0072] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed one or more processors, a network, a memory, and one or more user interfaces) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting information based on forwarding a reminder to a patient based on the generated regime planner; and data gathering by receiving input, e.g., the medications associated with a given patient, frequency of use and recommended times by the patient via the user interface; and insignificant application by causing the implementation of the medication to the patient by causing dispensing and causing tracking (See In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential))  – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of medication regime for a patient ... via the one or more user interfaces, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:

When viewed as a whole, claims 1, 3-7, 9-13, 15-21, 23, and 24 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (one or more processors, a network, a memory, and one or more user interfaces) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0046]-[0053] and [0072] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0027] & [0046] disclose that the system operates utilizing generic computer structures, e.g., “personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices”, etc., which discloses that the additional elements (i.e., processor, memory, and user interface) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of generating a medication regime including drug ingestion times for the patient, coordinating the ingestion timing of medications that could interact if taken together, and generating the drug ingestion times for the patent based on the frequency of use of the medications; personalizing the regime; generating a regime planner; and alerting the patient when the shelf life of the medication is out of date by utilizing a general purpose one or more processors, a network, a memory, and one or more user interfaces;
Adding insignificant extra-solution activity to the judicial exception such as data output by outputting information based on forwarding a reminder to a patient based on the generated regime planner; and data gathering by receiving input, e.g., the medications associated with a given patient, frequency of use and recommended times by the patient via the user interface; and insignificant application by causing the implementation of the medication to the patient by causing dispensing and causing tracking (See In re Brown, 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.. 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of medication regime for a patient ... via the one or more user interfaces, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a processor, memory, and user interface; 
The dependent claims 3-7, 9-12, 15-19, 21, 23, and 24 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 3-7, 9, 10, 15-16, and 21 recite further details as to the abstract idea(s) itself, i.e., a what details are included in generating/ personalizing the medication regime/planner, claims 11, 12, 17, and 18 recite further details as to how the information outputted by the system via generic computer structures, i.e., forwarded to the patient via text and including an image/description, claims 19, 23, and 24 recite preventing doses from being dispensed outside the time period by the dispensing system; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to 
Therefore claims 1, 3-7, 9-13, 15-21, 23, and 24 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-7, 9-13, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0168228 to Lawless in view of US 2018/0200437 to Mazlish and further in view of US 2011/0000170 to Burg et al (hereinafter “Burg”) and further in view of US 2003/0105555 to Lunak et al (hereinafter “Lunak”).
Regarding claim 1, Lawless discloses a method comprising: 
providing one or more user interfaces, the one or more user interfaces being operatively coupled to a processor and a memory via a network (Fig. 7 depicts a user interface 160 operatively connected to the processor 310 and memory 320 and wireless messaging platform 170 which is further discussed in Fig. 3 and [0041] as including a network );
receiving from a plurality of processors respectively associated with a plurality of pharmacies one or more prescribed medications associated with a given patient, each of the plurality of processors being operatively connected to the network ([0082] discloses receiving prescription data for a given user from a plurality of data sources that are pharmacies, e.g., CVS & Walgreen’s; [0050] discloses that the health care databases that send the prescriptions, i.e., the pharmacy database, include servers which include processors, [0049] further discloses that pharmacies includes computers which are also interpreted as having processors);
generating a medication regime for the one or more prescribed medications received from each of the pharmacies associated with the given patient as input via the one or more user interfaces ([0078] discloses the capabilities of the user interface, e.g., allows users “to access, add, delete, amend, and otherwise modify data fields, switches, and settings relevant to the user's account within the system”; [0080] discloses “if a prescription were incorporated into the user's account from a primary health care database that stipulated three times a day dosing for that medication, the secondary database system program module would create dosing output data fields using conditional logic by superimposing and processing the user's default schedule with the prescription dosing indications stored in the secondary database system” which is interpreted as generating a medication regime, e.g., take prescription three times a day. [0082] as discussed above discloses that the prescription data can be received from pharmacies. See also [0056] & [0084] which disclose that the user interface allows the user to “select and aggregate prescription source data from participating primary health care databases”.); 
personalizing the generated medication regime for the given patient as input via the one or more user interfaces ([0056] discloses that the user interface allows “the user to aggregate, customize, enhance, and manage their prescription source data for use in prescription management and compliance.” See also generally [0078]-[0084]);
generating a regime planner from the personalized medication regime for the given patient as input via the one or more user interfaces ([0079]-[0080] and [0082] disclose two different personalized medication regimes for a patient based on their preferences. E.g., [0079]-[0080] disclose based on the prescribed drug dosage being recommend for three times a day and the customized daily schedule of the user, the system schedules and reminds the patient to take the prescription at “7:30 am, 2:45 pm, and 10:00 pm for the duration of the medication term”.); and 
sending a reminder to the given patient to take the one or more prescribed medications from the generated regime planner via the one or more user interfaces ([0080] and [0082] disclose two corresponding examples of sending dosing reminders for the duration of the medication term); and
prescribed medications to the given patient ([0080] & [0082] disclose two corresponding examples forwarding a reminder to the patient to take the medication which is interpreted as causing the patient to take their medication, implement the prescribed medication, however, additionally, [0119] discloses a compliance system that receives back an indication that the patient has taken the medication they were reminded to take, which is also interpreted as causing the implementation of the prescribed medication to the patient); 
wherein generating the medication regime further comprises: 
receiving via the one or more user interfaces a frequency of use by the patient of the one or more prescribed medications, and recommended times for taking the one or more prescribed medications by the given patient ([0080] discloses that the user interface allows for the prescription to be incorporated into generating a medication regime, i.e., take the prescription three times a day. See also [0056] & [0084]); and 
generating one or more drug ingestion times for the given patient based on the frequency of use of the one or more prescribed medications ([0080] & [0082] disclose scheduling, interpreted as generating, and transmitting prescription dosing reminders, e.g., 7:30 am, 2:45 pm, and 10:00 pm, interpreted as drug ingestion times based on the frequency of use of the prescribed medications, e.g., three times a day);  
wherein causing the implementation of the one or more prescribed medications to the given patient comprises: causing tracking, by a system operatively coupled to the processer associated with the one or more user interfaces, use of the one or more prescribed medications ([0119] discloses that the system includes compliance analysis, by the secondary database system which as disclosed by Fig. 7 includes a processor and is coupled to the user interface, which causes tracking of use of the prescribed medication(s) by the patient through the user interface ).  
wherein the steps of the method are performed in accordance with the processor and the memory (Fig. 4 & [0060] disclose that the user interacts with the secondary database system with includes a processor and memory to perform the disclosed method).

Lawless does not specifically disclose: 
(a) in response to the shelf-life data of the one or more prescribed medications indicating that one or more of the medications is an out of date medication, sending an alert to the given patient; 

(b) wherein in response to generating a medication regime for more than one prescribed medication associated with the given patient, coordinating the prescribed medications which interact if taken at the same time of the day;

(c) wherein causing the implementation of the one or more prescribed medications to the given patient comprises:
causing dispensing, by a medication dispensing system operatively coupled to the processer associated with the one or more user interfaces, the one or more prescribed medications to the given patient; and

(d) causing tracking, by an automatic inventory and replenishment system operatively coupled to the processer associated with the one or more user interfaces, use of the one or more prescribed medications.

(a) Mazlish teaches that it was old and well known in the art of medication management, before the effective filing date of the claimed invention, to receive the shelf-life data of the prescribed one or more medications ([0174] teaches receiving age of the insulin and making a determination as to if the shelf life has been exceeded, which is interpreted as receiving shelf life data of the insulin which is considered to be a prescribed medication); and in response to the shelf-life data of the one or more prescribed medications indicating that one or more of the medications is an out of date medication, sending an alert to the given patient ([0176] teaches that the dispensing of medication is locked when the shelf life data indicates that the drug is out of date and [0177] teaches sending a message indicating that the medication is out of date and needs to be replaced.) to alert the user that the shelf life of the medication has been exceeded and needs to be replaced and to prevent extended use of medication past their shelf life. See Mazlish [0007] & [0177].
Therefore, it would have been obvious to one of ordinary skill in the art of medication management before the effective filing date of the claimed invention to modify the method of Lawless to incorporate receiving the shelf-life data of the prescribed one or more medications and generating one or more drug ingestion times for the given patient based on the shelf-life data as taught by Mazlish in order to alert the user that the shelf life of the medication has been exceeded and needs to be replaced and to prevent extended use of medication past their shelf life, e.g., see Mazlish [0007] & [0177], and because doing so could be readily and easily performed 

(b) Burg teaches that it was old and well known in the art of medication management, before the effective filing date of the claimed invention, for in response to generating a medication regime for more than one prescribed medication associated with the given patient, coordinating the prescribed medications which interact if taken at the same time of the day ([0058] discloses assigning a prescribed drug dose to a different timeslot than the first choice because it conflicts with another drug – “One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”. Further, the method of Burg runs an iterative process to verify and eliminate adverse drug effects. See [0071].) to verify and eliminate adverse drug effects. See Burg [0071].
Therefore, it would have been obvious to one of ordinary skill in the art of medication management before the effective filing date of the claimed invention to modify the method of the modified combination of Lawless/Mazlish to incorporate optimizing the ingestion of multiple prescribed medications such that drugs do not interact because they are taken at the same time of day as taught by Burg in order to verify and eliminate adverse drug effects, e.g., see Burg [0071], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

(c) Burg further teaches that it was old and well known in the art of medication management, before the effective filing date of the claimed invention, for causing the implementation of the prescribed one or more medications to the patient comprises dispensing, Figs. 1A, 2A & [0028], [0047] [0091] disclose that the system includes a medication dispensing device including a user interface that dispenses the doses planned out by the drug regimen system 100 and the dispensing system collects and feeds back compliance data to the drug regimen system 100, which is interpreted to mean that the dispensing system is coupled to the processor) to help the patient administer the medication to the patient. See Burg [0028]. 
Therefore, it would have been obvious to one of ordinary skill in the art of medication management before the effective filing date of the claimed invention to modify the system of the modified combination of Lawless/Mazlish to incorporate the causing the implementation of the prescribed one or more medications to the patient comprises dispensing, by a medication dispensing system operatively coupled to the processer, the prescribed one or more medications to the patient as taught by Burg in order to help the patient administer the medication to the patient, e.g., see Burg [0028], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

(d) Lunak further teaches that it was old and well known in the art of medication management, before the effective filing date of the claimed invention, for causing the implementation of the one or more prescribed medications to the given patient comprises: causing tracking, by an automatic inventory and replenishment system operatively coupled to the processer associated with the one or more user interfaces, use of the one or more prescribed medications ([0008] teaches a medication dispensing system that provides automatic tracking of inventory and issuing restocking, interpreted as replenishing, notifications when medication gets low, [0060] teaches that the device includes a processor and [0061] teaches that the device includes a user interface, [0089] teaches that the computer device is used to perform the tracking) to automate and integrate medication supply system including tracking inventory & restocking that is convenient and user friendly for use. Lunak [0007].
Therefore, it would have been obvious to one of ordinary skill in the art of medication management before the effective filing date of the claimed invention to modify the system of the modified combination of Lawless/Mazlish/Burg to incorporate the causing the implementation of the one or more prescribed medications to the given patient comprises: causing tracking, by an automatic inventory and replenishment system operatively coupled to the processer associated with the one or more user interfaces, use of the one or more prescribed medications as taught by Lunak in order to automate and integrate medication supply system including tracking inventory & restocking that is convenient and user friendly for use, e.g., see Lunak [0007], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 3, depending on claim 1, Lawless discloses wherein generating one or more drug ingestion times for the patient is based on the frequency of use of the prescribed medication ([0082] discloses generating one or more drug ingestion times to the nearest hour, e.g., 1:00am, 2:00pm, and 10:00pm).

Regarding claim 4, depending on claim 3, Lawless further discloses coordinating in a twenty four hour time period against the frequency of taking the prescribed medication and against any recommended time for taking a drug to arrive at a range of times when the prescribed ([0080] discloses that the prescription be taken three times a day, interpreted as a 24 hour time period, and based on the users meal/sleep schedule, that the user should take the doses at 7:30 am, 2:45 pm, and 10:00 pm, which is interpreted as a range of times.).

Regarding claim 5, depending on claim 1, Lawless further discloses wherein the step of personalizing comprises coordinating the generated medication regime against a patient's sleep times ([0078]-[0081] disclose that the user sets their daily schedule, interpreted as when they are awake and not sleeping, and optimizes the generated medication regime, i.e., three times a day, within the daily schedule, e.g., evenly spaced at 7:30 am, 2:45 pm, and 10:00 pm).

Regarding claim 6, depending on claim 1, Lawless further discloses wherein the step of personalizing comprises coordinating against intersection of a patient's meal times and drugs directions of use in terms of meals ([0081]-[0083] discloses that the optimization includes taking preset meal times by the user and that the doses are to be taken with meals and generating the dose ingestion times accordingly.).

Regarding claim 7, depending on claim 1, Lawless further discloses wherein the step of personalizing comprises coordinating against a patient's desired ingestion time of the prescribed medication ([0078]-[0081] disclose that the user sets their daily schedule, interpreted as when they are awake and not sleeping, and optimizes the generated medication regime in accordance with that time period, interpreted as optimizing against a patient's desired ingestion time).


Burg teaches that it was old and well known in the art of medication management, before the effective filing date of the claimed invention, for the step of generating the regime planner to include minimizing a number of ingestion sessions per day of the prescribed medications ([0064] discloses that based on the request of a patient, the algorithm adjusts to minimize the number of doses taken. Claim 30 discloses that generating a medication regime includes use of the algorithm.) to accommodate requests of the patient. See Burg [0064].
Therefore, it would have been obvious to one of ordinary skill in the art of medication management before the effective filing date of the claimed invention to modify the method of the modified combination of Lawless/Mazlish/Lunak to incorporate minimizing a number of ingestion sessions per day of the prescribed medications as taught by Burg in order to accommodate requests of the patient, e.g., see Burg [0064], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 10, depending on claim 1, Lawless discloses generating a medication regime for more than one prescribed medication associated with the patient ([0081]-[0083] discloses generating a medication regime for a prescription from Walgreen’s and a prescription from CVS, i.e., more than one prescription).  

Burg teaches that it was old and well known in the art of medication management, before the effective filing date of the claimed invention, for the step of generating the regime planner to further include minimizing a number of the more than one prescribed medication ingested per session ([0058] discloses assigning a prescribed drug dose to a different timeslot than the first choice because it conflicts with another drug – “One source of conflicts is an adverse drug effect resulting from the combination of the medication with one or more other medications”. Further, the method of Burg runs an iterative process to verify and eliminate adverse drug effects. See [0071]. Examiner notes that in the case where a drug is not scheduled to be taken because of a conflict also reduces, i.e., minimizes, the number of medications ingested in a session) to verify and eliminate adverse drug effects. See Burg [0071].
Therefore, it would have been obvious to one of ordinary skill in the art of medication management before the effective filing date of the claimed invention to modify the method of the modified combination of Lawless/Mazlish/Lunak to incorporate minimizing a number of the more than one prescribed medications ingested per session as taught by Burg in order to verify and eliminate adverse drug effects, e.g., see Burg [0071], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 11, depending on claim 1, Lawless further discloses wherein the step of forwarding the reminder to the patient comprises one of sending a text message to the patient, ([0110]-[0113] disclose that the system generates messages and audible alerts and transmits them to the user via “SMS, EMS, MMS, WAP, WAP-Push, BREW, SIP, HTML, and XHTML. These message formats may include standard text, formatted and enhanced text, pictures, graphics, icons, audio, video, or other multi-media content.”).

Regarding claim 12, depending on claim 1, Lawless further discloses wherein the step of forwarding the reminder to the patient further comprises including one or more of an image of the prescribed medication and a description of the prescribed medication ([0113] discloses “These message formats may include standard text, formatted and enhanced text, pictures, graphics, icons, audio, video, or other multi-media content.” And [0111] discloses “Examples of additional message content include Web or WAP links with further instructions, pill images for the medication in question, links to websites related to the medication in question, brand versus generic pricing evaluations, advertisements, corporate logos, and others.”).

Claims 13 and 20 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for substantially the same reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claims 5 or 6 or 7, and, as such, is rejected for substantially the same reasons as given above.



Claim 17 recites substantially similar limitations as those already addressed in claim 11, and, as such, is rejected for substantially the same reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 12, and, as such, is rejected for substantially the same reasons as given above.

Claim 21 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claims 1, 3-7, 9-13, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lawless in view of Mazlish and further in view of Burg and further in view of Lunak and further in view of US 2017/0242976 to Howieson et al (hereinafter Howieson).
Regarding claim 19, depending on claim 13, the modified combination of Lawless/Mazlish/Burg/Lunak does not disclose wherein the medication dispensing container1 is further configured to prevent medication doses that are not requested within their respective time periods from being dispensed. 
 ([0007] teaches that the system only dispenses medicine in the correct time interval and [0014] further teaches the system achieves this by requiring a permitted time signal to be received in addition to the request signal, see [0013], and for the permitted time signal to match the current time and that if the current time and the time window do not match then medication is not dispensed) to prevent dispensing of pharmaceuticals not within the desired time window. See Howieson [0014]. 
Therefore, it would have been obvious to one of ordinary skill in the art of medication management before the effective filing date of the claimed invention to modify the system of the modified combination of Lawless/Mazlish/Burg/Lunak to incorporate for the medication management container/system to be configured to prevent medication doses that are not requested within their respective time periods from being dispensed as taught by Howieson in order to prevent dispensing of pharmaceuticals not within the desired time window, e.g., see Howieson [0014], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 23 & 24 recite substantially similar limitations as those already addressed in claim 19, and, as such, are rejected for substantially the same reasons as given above.

Response to Arguments
in the Response directed toward the 112(a) rejection of claims 4-7, 15, and 21 have been fully considered but they are not persuasive. See Response pp. 9-10. Applicant argues that in line with In re Lukach there is no requirement for the claimed invention to be described ipsis verbis in order to satisfy the description requirement of 112. Applicant then makes the blanket statement that the term “coordinating” would be clearly understood by a skilled artisan in light of the Specification. Examiner disagrees. While the case law is accurate that there is no requirement for the claimed invention to be described ipsis verbis in order to satisfy the description requirement of 112, Applicant has not provided any reason why or provided any specific citation as to where in the Specification a skilled artisan might be persuaded that Applicant invented what is claimed. Therefore, on its face, the argument is not found to be persuasive. The Specification does provide support for the words “optimizing” and “personalizing” in relation to the claimed features, however, the words “optimizing”/ “personalizing”  and “coordinating” have different definitions and therefore vary the scope of the claim limitation. Because the Specification only has support for “optimizing”/ “personalizing”, e.g., see [0033] or [0035], and does not have support for “coordinating” the argument is not persuasive and the rejection is maintained.

Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive.
Specifically, the arguments directed toward the holding in DDR Holdings is not persuasive. See Response p. 10-12. Applicant’s argument that the claim “represents a concrete manifestation “necessarily rooted in computer technology”” is not persuasive because the argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that DDR Holdings.  Merely reciting a claim that requires a computer is not sufficient to overcome a 101 rejection. Instead and as discussed above at length, the computer components merely amount to additional elements or combination of additional elements, beyond the above-noted at least one abstract idea, that amount to no more than a recitation of adding the words “apply it” (or an equivalent – like the recited “via the one or more user interfaces”) with the judicial exception, adding insignificant extra-solution activity to the judicial exception, generally linking the use of the judicial exception to a particular technological environment or field of use.
Applicant further appears to argue under DDR Holdings that the claims are “necessarily rooted in computer technology ... in order to overcome a problem specifically arising in [that] realm”. See Response p. 10-12. Examiner disagrees. Applicant’s argument is not persuasive because an improvement to personalization and optimization of a medication regime is not a technical solution to a technical problem. Instead, the argued improvement represent improvements to the abstract idea of the mental process as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of patients in remember to take their medications DDR Holdings and Examples 37-42 of the 2019 PEG.
Applicant’s argument that the claims are incorporated into a practical application and amount to significantly more have been fully considered but are not persuasive. See Response p. 12-13. Specifically, Applicant’s argument that “the claims are integrated into practical applications by virtue of improvements in the technology of a medication regime. For example, claim 1 recites, inter alia, causing the implementation of the one or more prescribed medications to the given patient comprising causing dispensing, by a medication dispensing system operatively coupled to the processer associated with the one or more user interfaces, the one or more prescribed medications to the given patient; and causing tracking, by an automatic inventory and replenishment system operatively coupled to the processer associated with the one or more user interfaces, use of the one or more prescribed medications.” Examiner disagrees. Merely requiring, as Applicant puts it, “something more” is not the standard for practical application. Instead, as discussed above the amended claim limitation amounts to adding the words “apply it” to the abstract idea and/or insignificant extra solution activity, specifically merely causing the implementation of prescribed medications by causing dispensing and causing tracking, amounts to insignificant application because it is equivalent to using a tool to cut the hair as discussed in In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential). To illustrate the point further, the limitations of “causing dispensing...” and “causing tracking...” do not positively recite a medication dispensing system or an automatic 
Finally Applicant’s argument that the claims recite significantly more because they “clearly” recite “significantly more” is not persuasive because the argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention. See Response p. 13.

Applicant' s arguments with respect to the 103 rejection of claims 1, 13, and 20 have been considered but are not persuasive. See Response pp. 13-14. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. As discussed above, Lawless in view of Mazlish and further in view of Burg do disclose the entirety of the currently amended claims. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the sake of compact prosecution, the phrase “the medication dispensing container” is interpreted as being the medication dispensing system as discussed above in claim 1 as a result of the antecedent basis issue addressed above in the 112(b) section of the Office Action.